DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9-14, and 18-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehren et al. (US 4,213,396).
Regarding claim 1, Mehren et al. discloses a vehicle guidance system (Mehran discloses switch guide rollers and corresponding levers on the right and left side of the vehicle in column 6 lines 25-28, Figures 2, 5, and 6, note: reference to Figure 2 for the first elements/first lateral side/port side will be as though the vehicle is going into the page and reference to Figure 2 for the second elements/second lateral side/starboard side will be as though the vehicle is coming out of the page) for a vehicle (2, Figure 5), comprising: 
a first guidance bogie (Figure 2 left side of vehicle, column 6 lines 25-28), which is arranged on a first lateral side of the vehicle (Figures 2 and 5), that is selectively positionable in a first position (up position, column 6 lines 25-28, Figure 2 
a second guidance bogie (Figure 2 on right side of vehicle, column 6 lines 25-28) which is arranged on a second lateral side of the vehicle opposite the first side (Figures 2 and 5), that is selectively positionable in a third position (up position, column 6 lines 25-28, Figure 2 dashed line) for travel and a fourth position (down position, column 6 lines 25-28, Figure 2 solid line) for direction change, 
wherein, at a common crossing, one of: 
the first guidance bogie is selectively rotatable around a first part (11) of the vehicle to be positioned into the second position (Figure 2 solid line), which is lateral to the first lateral side of the vehicle (Figure 2), or 
the second guidance bogie is selectively rotatable around a second part (11) of the vehicle to be positioned into the fourth position (Figure 2 solid line), which is lateral to the second lateral side of the vehicle (Figure 2).
Regarding claim 2, Mehren et al. discloses wherein the first guidance bogie includes a first assembly (7) coupled to the vehicle via a first connecting arm (12a), and wherein the second guidance bogie includes a second assembly (7) coupled to the vehicle via a second connecting arm (12a).
Regarding claim 3, Mehren et al. discloses wherein the vehicle travels at least one of within and along a guideway (4, Figures 2, 5, and 6).
Regarding claim 4, Mehren et al. discloses a first guidance track channel (6a, left side) arranged along a first side of the guideway and a second guidance track channel (6a, right side) arranged along a second side of the guideway, wherein the first track 
Regarding claim 5, Mehren et al. discloses wherein the first and second assemblies comprise at least one contacting or contactless load transfer mechanism such as active electromagnets, passive permanent magnets, wheels (7), air bearings, or combinations thereof.
Regarding claim 6, Mehren et al. discloses wherein the first and second guidance track channels are configured to interact with the first and second assemblies (Figures 2, 5, and 6 and column 6 lines 25-28).
Regarding claim 9, Mehren et al. discloses wherein the vehicle comprises a vehicle configured to travel over a track system (3).
Regarding claim 10, Mehren et al. discloses wherein, after the common crossing, the one of: the first guidance bogie is selectively returned into the first position or the second guidance bogie is selectively returned into the third position (column 6 lines 25-28 and the manner of operating the device does not differentiate apparatus claim from the prior art and Mehran et al. is fully capable of functioning this way, see MPEP 2114 II).
Regarding claim 11, Mehren et al. discloses wherein the first guidance bogie is arranged laterally to a port side of the vehicle (Figure 2) and the second guidance bogie is arranged laterally to a starboard side of the vehicle (Figure 2), and the guidance bogies are operable independently from each other (column 6 lines 25-28).
Regarding claim 12, Mehren et al. discloses wherein the a first guidance track (6a) is arranged on a port side of the guideway (Figure 2) and the a second guidance 
Regarding claim 13, Mehren et al. discloses wherein, to selectively travel over the port path, the second guidance bogie (right side bogie) is positioned in the fourth position (up Figure 2, note fourth and third positions are switched for this claim), and wherein, to selectively travel over the starboard path, the first guidance bogie (left side bogie) is positioned into the second position (up Figure 2, note first and second positions are switched for this claim).
Regarding claim 14, Mehren et al. discloses wherein additional guidance bogies (Figure 5, bogies at least at front and back) are arranged on the port side of the vehicle and additional guidance bogies are arranged on the starboard side of the vehicle, wherein the guidance bogies on the port side of the vehicle are operable together and the guidance bogies on the starboard side of the vehicle are operable together, and the guidance bogies on the port side of the vehicle are operable independently of the guidance bogies on the starboard side of the vehicle (the manner of operating the device does not differentiate apparatus claim from the prior art and Mehran et al. is fully capable of functioning this way, see MPEP 2114 II).
Regarding claim 18, Mehren et al. discloses wherein, when the first guidance bogie is selectively positioned into the second position, the second guidance bogie remains in the third position for travel, and when the second guidance bogie is selectively positioned into the fourth position, the first guidance bogie remains in the first position for travel (column 6 lines 26-28 and the manner of operating the device does 
Regarding claim 19, Mehren et al. discloses a process of guiding a vehicle approaching a common crossing with the vehicle guidance system according to claim 1, the process comprising: one of: 
rotating the first guidance bogie around the first part of the vehicle to selectively position the first guidance bogie into the second position lateral to the first lateral side of the vehicle (column 6 lines 26-28 and Figure 2); and 
rotating the second guidance bogie into the fourth position around the second part of the vehicle to selectively position the second guidance bogie into the fourth position lateral to the second lateral side of the vehicle (column 6 lines 26-28 and Figure 2).
Regarding claim 20, Mehren et al. discloses wherein the vehicle travels at least one of within and along a guideway (3), 
wherein the first guidance bogie includes a first assembly (7) coupled to the vehicle via a first connecting arm (12a), 
wherein the second guidance bogie includes a second assembly (7) coupled to the vehicle via a second connecting arm (7a), and 
wherein a first and a second track channel (6a), which are arranged along the port and starboard of the guideway (Figures 5 and 6), are configured to receive the first assembly and the second assembly (Figure 2), respectively.
Regarding claim 21, Mehren et al. discloses wherein the common crossing comprises a port path and starboard path (Figure 5), over one of which the vehicle 
positioning the second guidance bogie into the fourth position (up position, note positions 3 and 4 are switched for this claim) to selectively travel over the port path, or 
positioning the first guidance bogie into the second position (down position, note positions 1 and 2 are switched for this claim) to selectively travel over the starboard path (column 6 lines 25-28 and Figure 2).
Regarding claim 22, Mehren et al. discloses wherein the first guidance bogie and the second guidance bogie are operable independently of each other (column 6 lines 25-28).
Regarding claim 23, Mehren et al. discloses wherein the first guidance bogie is configured to pivotably extend from the first lateral side (Figures 2 and 5) of the vehicle to rotate around the first part of the vehicle as the first guidance bogie moves between the first position and the second position (Figure 2), and the second guidance bogie is configured to pivotably extend from the second lateral side (Figures 2 and 5) of the vehicle to rotate around the second part of the vehicle as the second guidance bogie moves  between the third position and the fourth position (Figure 2).
Regarding claim 24, Mehren et al. discloses wherein the first guidance track channel is arranged laterally to the guideway (Figures 2, 5, and 6) on the first side of the guideway and the second guidance track channel is arranged laterally to the guideway on the second side of the guideway (Figures 2, 5, and 6).
Regarding claim 25, Mehren et al. discloses wherein the guideway guides the vehicle between a first wall (4) located laterally to the guideway on the first side of the guideway (Figures 2 and 6) and a second wall (4) is located laterally to the guideway on the second side of the guideway (Figures 2 and 6), and wherein the first guidance track channel is attached to the first wall and the second guidance track channel is attached to the second wall (Figures 2 and 6).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mehren et al. (US 4,213,396) in view of Nilsson (US 2004/0026526 Al).
Regarding claim 7, Mehran et al. discloses all of the limitations but does not disclose the first and second track channels comprise a surface lining configured to bear loads, reduce friction and handling thermal stress. However, Nilsson discloses a similar device (Figure 1) that includes a surface lining (16 and 18 and Paragraph 0028-0030) configured to bear loads, reduce friction and handling thermal stress (Paragraph 0010 lines 1-4 and “configured to bear loads, reduce friction and handling thermal stress” is a functional limitation that does not structurally define over the prior art, see MPEP 2114) for the purpose of reducing noise and wear on the wheel (bogie) and rail (track channel) (Paragraph 0010 lines 1-4). It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Mehran et al. by utilizing the first and second track channels comprise a surface lining configured to bear loads, reduce friction and handling thermal stress, as disclosed by 
Regarding claim 8, the combination discloses wherein the surface linings comprise at least one of: metal, polymer and composite materials (Nilsson, Paragraph 0028 lines 8-11).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mehren et al. (US 4,213,396) in view of Maksim, Jr (US 3,238,894).
Regarding claims 15-17, Mehran et al. discloses all of the limitations but does not disclose the vehicle comprises an exoskeleton frame surrounding a pod, wherein the pod is free to rotate along the vehicle's longitudinal axis within the exoskeleton, and when the vehicle turns, the pod rotates along the vehicle's longitudinal axis relative to the exoskeleton. However, Maksim, Jr discloses a similar device that includes a vehicle (Figure 4) comprises an exoskeleton frame (65 and 66) surrounding a pod (10), wherein the pod is free to rotate along the vehicle's longitudinal axis within the exoskeleton (Figure 5 and column 4 lines 18-42), and when the vehicle turns, the pod rotates along the vehicle's longitudinal axis relative to the exoskeleton (column 4 lines 31-39) for the purpose of leveling the vehicle so that passengers are not thrown sideways (column 4 lines 39-42). It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Mehran et al. by utilizing the vehicle comprises an exoskeleton frame surrounding a pod, wherein the pod is free to rotate along the vehicle's longitudinal axis within the exoskeleton, and when the vehicle turns, the pod rotates along the vehicle's longitudinal axis relative to the exoskeleton, as disclosed by .
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.  Applicant argues that Mehren does not disclose the guide bogies arranged on the lateral sides because switch guide rollers 7 and cross guide rollers 5 are arranged entirely under the vehicle 2.  In response, the claims do not require that the bogies are not below the vehicle but rather arranged on the lateral sides and rotatable around a part of the vehicle to be positioned into the second/fourth position lateral to the lateral side of the vehicle.  Mehren clearly discloses the both rollers 5 and 7 being lateral to the lateral sides at least in Figure 5 (zoomed in view below).  Both rollers 5 and 7 extend beyond the sides of the vehicle 2 and the claims do not require the bogies not be below the vehicle.  In addition, the tires 1 are part of the vehicle and would anticipate a limitation requiring the bogies being at the same height as the vehicle (as applicant appears to be arguing).  The remaining arguments drawn to the combinations with Mehren are not persuasive because Mehren clearly discloses the bogie position.

    PNG
    media_image1.png
    469
    374
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    468
    719
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MCCULLOUGH whose telephone number is (571)272-7805.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL MCCULLOUGH/Primary Examiner, Art Unit 3649